PHILLIPS, C. J.
We deem it proper to say that we do not subscribe to the statement in the opinion of the honorable Court of Civil Appeals that it is a general holding of this court that the doctrine of res ipsa loqui-tur applies, as a rule, in cases of injury sustained by a servant in the services of a master. McCray v. Railway Company, 89 Tex. 168, 34 S. W. 95, recognizes that in such cases the doctrine does not apply. We think the facts of the present case bring.it within the rule, equally announced in' McCray v. Railway Company, that the circumstances of a particular accident may themselves furnish proof of negligence; and it is for this reason that the writ of error is refused.